Citation Nr: 1241210	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disorder.  

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

(The Board notes that the issue of entitlement to service connection for headaches is the subject of a September 2011 Board remand.  This claim is currently in remand status at the Agency of Original Jurisdiction (AOJ) and is not addressed herein.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a September 2011 decision, the Board increased the Veteran's rating for his right shoulder disability to 20 percent; denied a rating in excess of 10 percent for hypertension; denied service connection for diabetes mellitus type II; and remanded a claim for service connection for headaches.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2012, the Court granted a Joint Motion for Partial Remand (JMR) submitted by the parties in the case and vacated and remanded the Board's September 2011 decision denying a rating in excess of 10 percent for hypertension and a rating in excess of 20 percent for a right shoulder disability.  The Board's grant of the 20 percent rating for the right shoulder disability and its remand of service connection for headaches was not disturbed.  The Veteran's appeal as to service connection for diabetes mellitus type II was dismissed.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

In December 2010 the Veteran submitted a signed statement in which he notified the RO of outstanding VA treatment records pertaining to his claims for higher ratings for his right shoulder and hypertension disorders.  In his statement, the Veteran indicated that his blood pressure medication had been increased and that an X-ray study had been undertaken for his right shoulder.  The JMR noted that the claims file does not contain any VA treatment records after August 2009, that adjudication of the two claims on appeal should not have proceeded without first attempting to obtain these additional records, and that both claims should be remanded to attempt to obtain the Veteran's latest VA treatment records.  

VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Thus, the Board finds that on remand the AOJ shall try to obtain and associate with the claims file copies of any outstanding VA treatment records.  

The Board also notes that during the course of this appeal the Veteran has occasionally submitted private records related to his claims.  Therefore, the Veteran should also be requested if he wishes to submit any additional pertinent private records.  

Concerning the Veteran's claim for a rating in excess of 20 percent for a right shoulder disability, the JMR noted that the Veteran has multiple disabilities of the right shoulder, including a Grade III joint separation, rotator cuff impingement, tendonitis, and degenerative changes, but that it was unclear whether his frequent dislocations and previously evaluated limitation of motion are due to different diagnosed conditions.  

The JMR also noted that in its September 2011 decision that the Board had awarded a 20 percent disability rating for the right shoulder pursuant to Diagnostic Code 5203 based on chronic right shoulder dislocations, but had declined to continue a previous 10 percent rating pursuant to Diagnostic Code 5024-5003 for right shoulder degenerative arthritis with noncompensable limitation of motion.  See 38 C.F.R. § 4.14 (2012) (prohibiting evaluation of a single disability under various diagnoses).  The parties in the JMR observed that it was not clear from the record that the 20 percent rating under Diagnostic Code 5203 contemplates the reproducible pain at 120 degrees of forward flexion and abduction that was found in the Veteran's VA examination in November 2009.  

Thus, the parties in the JMR agreed that a remand was necessary to determine whether separate ratings are in order for the right shoulder, in addition to the rating allowed under Diagnostic Code 5203, for any functional impairment that results from the Veteran's service-connected right shoulder disorder(s).  

The Board notes that the last VA examination of the Veteran's right shoulder occurred in November 2009.  Therefore, on remand the Veteran shall be scheduled for an appropriate VA examination to determine the severity of his service-connected right shoulder disability and all other disorders of the right shoulder with a medical opinion to address whether any or all noted right shoulder disorders are related to his service-connected right shoulder disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination).  

Concerning the Veteran's claim for a rating in excess of 10 percent for hypertension, the Board notes that his last VA examination specifically for hypertension was in May 2006, although VA examination reports since then have commented on whether his hypertension was controlled.  Id.  Therefore, since the Court has directed that this claim be remanded for additional treatment records, the AOJ shall also schedule the Veteran for an appropriate VA examination to determine the current severity of his hypertension disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated the Veteran recently for his right shoulder and hypertension disorders and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Jesse Brown VA Medical Center in Chicago, for the period from August 2009.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After receipt of the requested information, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected right shoulder and hypertension disorders.  The claims file and a copy of this Remand must be made available to the examiners for review and the examination reports should note that review.  The reports of the examiners should be comprehensive.  All necessary and indicated special studies or tests, should be accomplished.  

In his or her report, the examiner of the Veteran's right shoulder shall also discuss the severity of his service-connected right shoulder disability and all other disorders of the right shoulder and provide a medical opinion to address whether any of the diagnosed right shoulder disorders are related to his service-connected right shoulder disability.  

A rationale for all requested opinions shall be provided.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


